DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 10,991,726) in view of Motorola, Inc. (WO 2008/042576), each of record.

Regarding claim 1, Tsai discloses an electronic device (see Figs. 1-18), comprising:
a liquid crystal panel (10; col. 4, lines 4-9) including a first substrate (100), a second substrate, and a liquid crystal layer held between the first substrate and the second substrate (col. 4, lines 4-9);
a lens (col. 4, lines 13-22); and
a lead line (DL),
the liquid crystal panel (10) including a display area (116), an incident light control area (112+114) formed inside the display area (see Figs. 2, 12), and a peripheral area formed outside the display area (col. 7, lines 58-65),
the lens overlapping the incident light control area (see Figs. 1, 2, 11, 12; col. 4, lines 13-22),
the display area (116) including a pixel electrode (193 in PX),
the incident light control area (112+114) including a control electrode (131, 151, 171) different in shape from the pixel electrode (193) (see Figs. 3, 4, 8, 13, 14, 17),
the control electrode including a first control electrode (131 or 151) and a second control electrode (151 or 171) for driving the liquid crystal layer (col. 5, line 61 – col. 6, line 15; col. 10, lines 15-34; segments 131 and 151 are connected to signal lines DL, which effectively drive the liquid crystal layer, and touch traces 171 are connected to common electrodes 191a, which also drive the liquid crystal layer), and
the lead line (DL) connected to the control electrode (131, 151) in the display area (116) between the peripheral area and the incident light control area (112+114) (see Figs. 3, 4, 8, 13, 14, 17, wherein 131, 151 and DL are connected, and DL is in display area).
Tsai fails to explicitly disclose the lens is part of a camera, the camera overlapping the incident light control area.
However, Motorola discloses an electronic device (see Figs. 1-6), comprising:
a camera (104, Fig. 1),
the camera overlapping the incident light control area (608, Fig. 6), and
a control electrode including a first control electrode (632, Fig. 6) and a second control electrode (634, Fig. 6) for driving the liquid crystal layer (602, Fig. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lens being part of a camera, the camera overlapping the incident light control area, as in Motorola, into the electronic device of Tsai to provide an image-capturing device within an adjustable diaphragm integrated in the panel for taking quality photographs with a thin device.

Regarding claim 4, Tsai discloses wherein
the incident light control area (112+114) includes an annular line (dl1, dl2), and
the lead line (DL) is connected to the control electrode (131, 151) via the annular line (see Figs. 3, 4, 13, 14).

Regarding claim 5, Tsai discloses wherein
the annular line (dl1, dl2) includes a first annular line (e.g., dl1-4) and a second annular line (e.g., dl1-3) inside the first annular line (see Figs. 3, 4, 13, 14),
the lead line includes a first lead line (e.g., DL connected to dl1-4) and a second lead line (e.g., DL connected to dl1-3),
the first lead line (e.g., DL connected to dl1-4) is connected to the first annular line (see Figs. 3, 4, 13, 14), and
the second lead line (e.g., DL connected to dl1-3) is connected to the second annular line (see Figs. 3, 4, 13, 14).

Regarding claim 6, Tsai discloses wherein
the annular line (dl1, dl2) includes a third annular line (e.g., dl1-2) inside the second annular line and a fourth annular line (e.g., dl1-1) inside the third annular line (see Figs. 3, 4, 13, 14),
the lead line (DL) includes a third lead line (e.g., DL connected to dl1-2) and a fourth lead line (e.g., DL connected to dl1-1) which are sandwiched between the first lead line and the second lead line (see Figs. 3, 4, 13, 14),
the third lead line is connected to the third annular line (see Figs. 3, 4, 13, 14), and
the fourth lead line is connected to the fourth annular line (see Figs. 3, 4, 13, 14).

Response to Arguments
Applicant’s arguments filed September 21, 2022 have been fully considered but they are not persuasive.  Applicant has amended claim 1 to at least include “the control electrode including a first control electrode and a second control electrode for driving the liquid crystal layer,” and has argued that this distinguishes over Tsai and Motorola.  However, Tsai discloses these limitations based on at least broadest reasonable interpretation as discussed above.  Therefore, the previous ground of rejection under 35 U.S.C. 103 over Tsai in view of Motorola has been maintained and modified as necessary due to the amendments to the claims.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896